                       Case 1:20-cv-10579-VEC Document 9
                                                       8 Filed 04/09/21 Page 1 of 1

                                           THE MARKS LAW FIRM, P.C.

                                                     April 9, 2021                MEMO ENDORSED
            Filed via ECF
            Hon. Valerie E. Caproni                                              USDC SDNY
            United States District Judge                                         DOCUMENT
            United States Courthouse                                             ELECTRONICALLY FILED
            40 Foley Square, Courtroom 443                                       DOC #:
            New York, New York 10007                                             DATE FILED: 4/9/2021


                    RE:     Altaune Brown v. Happy Star Bakery Inc. et al
                            Index: 20-cv-10579-VEC


                                            REQUEST FOR ADJOURNMENT


            Dear Judge Caproni,

                   Plaintiff respectfully requests a thirty (30) day adjournment of the Initial Conference for
            the above referenced matter currently scheduled for April 16, 2021 at 10:00am.

                   Defendants were served through the secretary of state on January 19, 2021. As of today,
            Defendants have not contacted Plaintiff, appeared, answered or otherwise moved. Plaintiff
            requests time to make additional attempts to contact Defendants and for Defendants to appear,
            answer or otherwise move. This is the first request of its kind.

                    We thank you and the Court for its time and consideration on this matter.

Application DENIED. Defendants' deadline to answer or move
against the complaint is April 16, 2021. No later than April 23,
2021, Plaintiff must move for default judgment consistent with
the Court's individual practices. Failure to move for default                 Regards,
judgment will result in this case being dismissed for failure to
prosecute pursuant to Federal Rule of Civil Procedure 41(b).               The Marks Law Firm, P.C.

SO ORDERED.


                                         4/9/2021                    By:
                                                                               Bradly G. Marks
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE



                                    175 Varick Street, 3rd FL, New York, New York 10014
                              T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                                   www.markslawpc.com
